[Cite as In re E.B., 2016-Ohio-7763.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: E.B.                                         C.A. No.       28151



                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   DN 15-06-0402

                                 DECISION AND JOURNAL ENTRY

Dated: November 16, 2016



        WHITMORE, Judge.

        {¶1}     Appellant, Candice B. (“Mother”), appeals from a judgment of the Summit

County Court of Common Pleas, Juvenile Division, that adjudicated her child, E.B., an abused

and dependent child and placed her in the temporary custody of her maternal grandmother

(“Grandmother”). This Court affirms.

                                                I

        {¶2}     Mother is the mother of E.B., born December 4, 2011. The child’s father did not

appeal from the trial court’s judgment.

        {¶3}     Akron Police removed E.B. from Mother’s custody pursuant to Juv.R. 6 on June

19, 2015 after Mother physically assaulted Grandmother while Grandmother was driving a

moving vehicle in which E.B. was also riding as a passenger. On June 22, 2015, Summit County

Children Services Board (“CSB”) filed a complaint, alleging that E.B. was an abused and

dependent child. In addition to Mother assaulting Grandmother while she was driving E.B. in a
                                                2


moving vehicle, CSB alleged that Mother was subsequently admitted to the hospital to be treated

for psychiatric problems.

       {¶4}    Following an adjudicatory hearing before a magistrate, E.B. was adjudicated an

abused and dependent child. Mother filed objections, which were overruled by the trial court.

The trial court entered independent judgment that adjudicated E.B. as an abused child under R.C.

2151.031(B) and as a dependent child under R.C. 2151.04(C) and placed her in the temporary

custody of Grandmother. Mother appeals and raises two assignments of error.

                                                II

                                Assignment of Error Number One

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND PLAIN
       ERROR IN PERMITTING THE CASEWORKER TO TESTIFY AND
       EXPLAIN MOTHER’S DIAGNOSIS.

       {¶5}    Mother’s first assignment of error is that the trial court erred by allowing the

caseworker to testify about Mother’s mental health diagnosis because she was not qualified as an

expert witness. Even if Mother could convince this Court that the trial court erred in allowing

this evidence, to establish reversible error, Mother must also demonstrate that she suffered

prejudice as a result. In re L.P., 9th Dist. Summit No. 27792, 2015-Ohio-4164, ¶ 11, citing

Lowry v. Lowry, 48 Ohio App.3d 184, 190 (4th Dist.1988). Although the caseworker briefly

testified about Mother having a mental health diagnosis, Mother also testified that she had a

history of mental health diagnoses and treatment. Moreover, Mother conceded that, during the

incident in Grandmother’s vehicle, she “freaked out and started yelling” and then began to have

flashbacks about her childhood. Mother further testified that when her “sense [was] coming

back[,]” she realized that she had hit Grandmother and could not believe it.
                                                  3


       {¶6}    Mother presented the testimony of a friend who saw her immediately after the

incident. The friend testified that Mother was “frantic[,]” that she had difficulty calming her

down, and that she was afraid to leave Mother alone because she “was so out of it.” That witness

further testified that Mother later overdosed on prescription medication in her presence. Mother

also admitted that she had taken an overdose of her prescription medications and had to be

hospitalized for medical and psychiatric treatment.

       {¶7}    Because Mother has failed to demonstrate that she suffered any prejudice from the

admission of the caseworker’s testimony, her first assignment of error is overruled.

                                Assignment of Error Number Two

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND PLAIN
       ERROR IN FINDING THAT E.B. IS AN ABUSED CHILD PURSUANT TO
       R.C. 2151.031(B) AND A DEPENDENT CHILD PURSUANT TO R.C.
       2151.04(C).

       {¶8}    Mother’s second assignment of error is that the evidence at the adjudicatory

hearing failed to support the trial court’s adjudication of E.B. as an abused child under R.C.

2151.031(B) and as a dependent child under R.C. 2151.04(C). R.C. 2151.031(B) defines an

abused child as one who “[i]s endangered as defined in section 2919.22 of the Revised Code[,]”

which prohibits the parent of a minor child from “creat[ing] a substantial risk to the health or

safety of the child, by violating a duty of care, protection, or support.” R.C. 2151.04(C) defines

a dependent child as one “[w]hose condition or environment is such as to warrant the state, in the

interests of the child, in assuming the child's guardianship[.]”

       {¶9}    The trial court heard substantial evidence to support its conclusion that Mother

created a substantial risk to the safety of E.B. through her attack against Grandmother in the

vehicle in which E.B. was a passenger and that, based on Mother’s actions during and after that

incident, the child’s environment warranted the state to assume guardianship of her.
                                                 4


Grandmother testified that, on June 19, 2015, she picked up Mother from a medical appointment

with E.B. in her vehicle. Mother was upset after the appointment and, during their conversation

in the vehicle, Mother’s emotions continued to escalate and she began screaming at

Grandmother. Grandmother explained that, while she was driving on the highway, Mother

threatened to jump out of the moving vehicle.

       {¶10} According to Grandmother, she pulled the vehicle off the highway onto a side

street and, while she was still driving down the street, Mother began to strike her in the head and

shoulder with her fists and a cane. Grandmother further explained that, because “blood was just

everywhere” and she ducked down to protect her head from Mother’s repeated blows, she was

unable to see where she was going. She was able to bring the vehicle to a stop without further

physical injury to anyone. After she stopped the vehicle, Grandmother told Mother to get out of

the car, which she did, and Grandmother drove away. Grandmother had dropped her cell phone

during the scuffle but was able to call for help via her vehicle’s OnStar system.

       {¶11} Police and paramedics responded to the scene.               The paramedics treated

Grandmother’s injuries at the scene. The police took photographs of her injuries, which were

introduced into evidence. According to Grandmother, she still had scars and bruises at the time

of the hearing, two months after the incident.

       {¶12} The CSB intake caseworker testified that, when she met with Grandmother, her

shirt was “completely bloody all over.” She explained that she found Grandmother another shirt

to wear because she did not want E.B. to continue to see her in the bloody clothing. The

caseworker expressed concern that E.B. had witnessed Mother repeatedly strike Grandmother in

the vehicle and that the incident had occurred while Grandmother was driving E.B. in a moving

vehicle.
                                                 5


       {¶13} Mother’s argument focuses on her testimony that contradicted some of

Grandmother’s testimony. Although she admitted that she struck Grandmother and that she had

caused her to bleed, she denied that the vehicle was moving when she struck Grandmother. In

addition to her inherent motive to defend herself, Mother’s own testimony gave the trial court

reason to question its credibility. As Mother testified about the incident, she explained that she

was extremely upset, started having flashbacks about her childhood, and was not even aware that

she had hit Grandmother until she came back to her senses.

       {¶14} Moreover, it was for the trier of fact to assess the credibility of Mother and

Grandmother and resolve conflicts in their testimony. See State v. Bennett, 9th Dist. Lorain No.

12CA010286, 2014-Ohio-160, ¶ 59. It is apparent from the trial court’s adjudication that it

found Grandmother’s testimony more credible, which was within its province as trier of fact.

See id. Because Mother has failed to demonstrate that the trial court’s adjudication was not

supported by the evidence adduced at the hearing, her second assignment of error is overruled.

                                                III

       {¶15} Mother’s assignments of error are overruled.          The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



MOORE, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

SHUBHRA N. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

GINA D’AURELIO, Guardian ad Litem.